EXHIBIT 10.22

COMMERCIAL NET BUILDING AND GROUND LEASE
OF
LINCOLN AIR PARK WEST

          This Lease Agreement is executed in duplicate this 17th day of
October, 2000, between Airport Authority of the City of Lincoln, Nebraska,
hereinafter referred to as "Authority", and BioNebraska, Inc., a corporation,
hereinafter referred to as "Lessee".

          WITNESSETH:

          WHEREAS, in accordance with Article 5, Chapter 3 of the Statutes of
Nebraska, the City Council of the City of Lincoln, Nebraska, by appropriate
action in 1959, created an Airport Authority and transferred to the Authority
the right to use, occupy and manage certain real estate owned by or acquired in
the name of the City of Lincoln, including the land leased herein, located on
Lincoln Airport in an area denominated "Lincoln Air Park West"; and

          WHEREAS, the Authority deems it advantageous to the support, operation
and public purpose of the Airport to lease to Lessee that certain building and
parcel of land described herein; and

          WHEREAS, the Lessee proposes to lease on a net basis from the
Authority, as herein provided, the ground area and building all as herein
described.

          NOW, THEREFORE, it is mutually agreed between the parties as follows:

          1.       Authority, in consideration of the rents to be paid by Lessee
as hereinafter set forth, and of the covenants and agreements hereinafter
stipulated to be mutually kept and performed by the parties hereto, does hereby
lease unto Lessee the following-described premises situated in Lincoln Air Park
West upon Lincoln Airport, Lincoln, Nebraska, to-wit:

Building No. 978 consisting of approximately 12,818 square feet as outlined in
red on the attached Exhibit “A” and approximately 90,000 square feet of ground
area and adjacent sidewalks, drives and grounds as located on a tract of land as
outlined in blue on the attached Exhibit "A";

together with the improvements and appurtenances thereunto belonging or in any
wise appertaining, including the right of ingress and egress thereto and
therefrom at all times.  Authority agrees to keep a street open from the leased
premises to a public street or highway.

          2.       Lessee shall have and hold said premises for the basic term
of thirteen (13)  years beginning November 1, 2000, and ending October 31, 2013,
unless sooner terminated as hereinafter provided.

          3.       Lessee shall pay Authority, as rent for the premises herein
leased, as follows:

(a)    for the term of November 1, 2000, through February 28, 2001, the sum of
One Dollar ($1.00) per month, payable in advance on the first day of each month
beginning November 1, 2000, and ending February 28, 2001; and

(b)    for the term of March 1, 2001, through February 28, 2003, at the rate of
Two Dollars and Fifty Cents ($2.50) per square foot per year for 1,416 square
feet of unfinished space, for the sum of Two Hundred Ninety Five Dollars
($295.00) per month  payable in advance on the first day of each month beginning
March 1, 2001, through February 28, 2003; and at the rate of Three Dollars and
Ninety Cents ($3.90) per square foot for 11,402 square feet of finished space,
for the sum of Three Thousand Seven Hundred Five Dollars and Sixty Five Cents
($3,705.65) per month payable in advance on the first day of each month
beginning March 1, 2001, and ending February 28, 2003; in addition Lessee shall
pay the amortization and interest on the funds advanced by Authority for
improvements and remodel as set forth in the Construction Agreement.  During the
term specified above, Lessee may complete work on finishing additional space. 
As space is finished the rental rate shall increase from $2.50 per square foot
to $3.90 per square foot for the newly finished space; and

(c)    for the term of March 1, 2003, through February 28, 2006, at the rate of
Three Dollars and Ninety Cents ($3.90) per square foot for 12,818 square feet,
whether finished or unfinished space, for the sum of Four Thousand One Hundred
Sixty Five Dollars and Eighty Five Cents ($4,165.85) per month payable in
advance on the first day of each month beginning March 1, 2003, and ending
February 28, 2006.  In addition, Lessee shall pay the amortization and interest
on the funds advanced by Authority for improvements and remodel as set forth in
the Construction Agreement; and

(d)    for the term of March 1, 2006, through February 28, 2011, the rental rate
will be determined by Authority no later than December 1, 2005, but the rental
rate shall not be more than a fifteen percent (15%) increase over and above the
rental rate set for the term of March 1, 2003, through February 28, 2006; and in
addition Lessee shall pay the amortization and interest on the funds advanced by
Authority for improvements and remodel as set forth in the Construction
Agreement.

(e)    for the term of March 1, 2011, through October 31, 2013, the rental rate
will be determined by Authority no later than December 1, 2010, but the rental
rate shall not be more than a fifteen percent (15%) increase over and above the
rental rate set for the term of March 1, 2006, through February 28, 2011; and in
addition Lessee shall pay the amortization and interest on the funds advanced by
Authority for improvements and remodel as set forth in the Construction
Agreement.

          4.       In the event that Lessee has complied with all of the terms
and provisions of this Lease, then, in that event, Authority further gives and
grants to Lessee the right, privilege and option of renewing this Lease at the
expiration of the thirteen (13) year term hereinabove provided, for an
additional term of five (5) years beginning November 1, 2013, and ending October
31, 2018, upon the same terms, conditions and agreements herein set forth,
excepting the rental rate which shall be determined by Authority no later than
July 31, 2013 but the rental rate shall not be more than a 15% increase over and
above the rental rate set for the term March 1, 2011 to October 31, 2013.  This
option shall be exercised by Lessee giving Authority at least sixty (60) days
written notice prior to the expiration of the current term of Lessee’s intention
to renew the Lease for the additional term.  This Lease shall expire in any
event no later than October 31, 2018.

          5.       All rentals due under this lease shall be paid, without
notice to the Lessee, to the Airport Authority of the City of Lincoln,
Nebraska.  An additional charge of fifteen percent (15%) per annum on unpaid
items shall be made by Authority from the first day of the month due, of any
amounts due under this lease which shall remain unpaid for more than ten (10)
days after due date.  Such charge shall not accrue upon any item about which
there exists a bona fide dispute.

          6.       It is understood and agreed that as of the initial date of
this Lease, the leased premises are not subject to real estate taxes and are not
subject to a payment in lieu of taxes.  However, it is agreed that if a law or
ordinance is passed whereby the leased premises become subject to real estate
tax or subject to a payment in lieu of tax, then Lessee shall pay the said tax
or payment in lieu of tax, in addition to any rental fees specified in this
Lease.

          7.       Lessee will use the premises for the purpose of the business
of research and production of bio-technology and other scientific products, for
offices and such other uses as may be incidental and related thereto.

          8.       Except as herein otherwise specifically provided, this Lease,
in every sense, shall be without cost to Authority for the development,
maintenance and improvement of the leased premises and Lessee shall, at its sole
cost, except as herein otherwise specifically provided, keep, maintain and
repair the entirety of the leased premises, and all improvements and facilities
placed thereon, in good order, condition and repair as may be required by
ordinary and reasonable use or fault on the part of the Lessee.  By entry
hereunder, Lessee accepts the premises as being in good order, condition and
repair and agrees, upon termination of this Lease, to surrender the premises and
appurtenances to Authority in the same condition as received, reasonable use and
wear thereof and damage by fire, act of God or the elements excepted.

          9.       Lessee shall have the right, during the term of this Lease,
to make alterations, attach fixtures and erect signs in or upon the premises
hereby leased (provided any exterior signs shall be erected only after written
approval of plans by Authority), and all improvements, appliances, fixtures and
all other property, of whatever nature made to or placed upon said premises by
Lessee, shall be and remain the property of Lessee and may be removed prior to
the termination of this Lease, provided only that Lessee shall restore the
premises to the same condition as existing at the time of entry under this
Lease, ordinary wear and tear excepted.

          10.     Authority shall insure or self-insure the structure and
improvements owned by Authority against the perils of fire and extended
coverage.  Lessee shall insure or self-insure all of its personal property
located at the premises.

          11.     If the building leased hereunder is destroyed, damaged or
taken by fire or the elements or other casualty, or by condemnation, and the
destruction or taking is such that, in the exercise of reasonable effort, it
cannot be repaired or replaced by Authority within one hundred twenty (120) days
or, if it is such as to exceed fifty percent (50%) of the value of the premises,
Lessee or Authority may cancel this Lease by written notice mailed to the other
party thirty (30) or more days before the effective date of cancellation and at
any time within sixty (60) days after the damage or destruction.  If the
premises are totally destroyed or taken, Lessee or Authority may cancel this
Lease by written notice mailed to the other party within thirty (30) days of the
destruction or taking.  If this Lease is not canceled as provided, Authority, as
its expense, shall, with diligence, repair, rebuild or restore the improvements
as nearly as possible to the conditions existing just prior to the destruction
or damage.  Lessee's rental, during the period from the date of fire, or other
casualty or taking, to the date of complete restoration, shall be abated either
in whole or pro rata in part, according to the percentage of interference with
the conduct of Lessee's business in the premises.

          12.     Lessee shall defend, indemnify and hold Authority and its
agents, officers and employees harmless from and against any and all claims,
suits, demands, actions, liabilities, losses, damages, judgments or fines
arising by reason of injury or death of any person, or damage to any property,
including all reasonable costs for investigation and defense thereof (including,
but not limited to, attorney fees, court costs, investigator fees, and expert
fees) of any nature whatsoever arising out of Lessee's activities on Authority's
property, or in its use or occupancy of the leased premises, regardless of where
the injury, death or damage may occur, except to the extent such injury, death
or damage is caused by the negligent act or omission or willful misconduct of
Authority.  Authority shall give Lessee reasonable notice of, and an opportunity
to defend against, any such claims or actions.  Notwithstanding the above
indemnification, Lessee shall give Authority reasonable notices of any matter
covered herein and shall forward to Authority a copy of every demand, notice,
summons or other process received in any claim or legal proceeding covered
hereby.  Lessee agrees to obtain liability insurance in the amount of One
Million Dollars ($1,000,000.00) including the Airport Authority as an additional
insured.  Said insurance policy shall contain a provision to notify the Airport
Authority in writing thirty (30) days prior to any cancellation or reduction of
coverage.

          13.     Lessee shall pay for all water, sewer, gas, heat, light, power
and telephone service supplied to the said premises, including standard metering
devices for the measurement of such services.  In the event it shall become
necessary, as a condition   of service, to make changes upon the premises, or
within the building covered by this Lease, of any wiring, plumbing or similar
installations, Lessee will make such changes and installations, at its expense,
as directed and required by the utility organizations.  It is further agreed
that Authority shall have the right, without cost to Lessee, to install and
maintain in, on or across the leased premises, sewer, water, gas, electric,
steam and telephone lines, or other installations necessary to the operation of
the Airport or to service required by other tenants of the Authority; provided,
however, that Authority shall carry out such work and locate any above-ground
structures in a manner so as not to unreasonably interfere with Lessee's use of
the premises.

          14.     Lessee agrees that all storage of equipment, materials or
supplies will be maintained within the building (temporary storage for loading
or unloading excepted), and Lessee will cause to be removed, at its own expense,
all junk, waste, garbage and rubbish and perform necessary mowing and snow
removal and agrees not to deposit the same on any part of the Airport except,
Lessee may deposit the same temporarily on the leased premises in connection
with collection for removal.

          15.     Lessee shall, in the use of the premises, comply with all
applicable requirements of all municipal, state and Federal authorities now in
force, or which may hereafter be in force, and will observe all applicable
municipal ordinances, state and Federal statutes now in force, or hereafter to
be in force, and Lessee and its tenants, employees, agents and servants shall
obey such reasonable rules and regulations as may from time to time be
promulgated by Authority, or its authorized agents in charge of the Airport, to
insure the safe or orderly conduct of operations of the Airport and traffic to,
from and upon the leased premises.

          16.     Authority reserves the right to take any action it considers
necessary to protect the aerial approaches of the Airport against obstruction,
together with the right to prevent Lessee from erecting, or permitting to be
erected, any building or other structure on the Airport which, in the opinion of
Authority, would limit the usefulness of the Airport or constitute a hazard to
aircraft.

          17.     It is understood and agreed that the rights granted by this
Agreement will not be exercised in such a way as to interfere with or adversely
affect the use, operation, maintenance or development of the Airport.

          18.     There is hereby reserved to Authority, its successors and
assigns, for the use and benefit of the public, a free and unrestricted right of
flight for the passage of aircraft in the airspace above the surface of the
premises herein conveyed, together with the right to cause in said airspace such
noise as may be inherent in the operation of aircraft, now known or hereafter
used for navigation of or flight in the air, using said airspace or landing at,
taking off from, or operating on or about the Airport.

          19.     Lessee shall not assign this Lease, or any interest therein,
and shall not sublet the premises in whole or in part and any such assignment or
subletting shall be void and shall, at the option of Authority, terminate this
Lease.

          20.     Authority shall have free access to the leased premises at all
reasonable times for the purposes of examining or inspecting the conditions
thereof relevant to any right or power reserved by Authority pursuant to the
terms of this Lease.

          21.     The failure of Lessee to surrender the leased premises on the
date provided herein for the termination of this Lease term, and the subsequent
holding over by Lessee, with or without the consent of Authority, shall result
in the creation of a tenancy from month-to-month.  This holding over shall not
result in a renewal or extension of this Lease.  All other terms and conditions
of this Lease shall remain in full force and effect during any month-to-month
tenancy hereunder, except rental rate, which may be increased by Authority after
notice to Lessee.

          22.     Authority may elect to terminate all of the rights of Lessee
hereunder by giving ten (10) days written notice of termination to Lessee when
any of the following shall occur:

          a.       Institution of voluntary bankruptcy proceedings by Lessee;

          b.       Institution of involuntary bankruptcy proceedings in which
Lessee thereafter is adjudged a bankrupt;

          c.       Assignment for benefit of creditors of the interest of Lessee
under this Lease;

          d.       Appointment of a receiver for the property or affairs of
Lessee;

          e.       Failure or refusal to pay rent as per the terms of this
Agreement;

          f.        Breach of covenants and terms of this Agreement.

          Any occurrence set forth above shall constitute a breach of this Lease
by Lessee and Authority shall, in that event, be entitled to exercise all
remedies herein provided for a breach by Lessee, as well as any and all remedies
provided by law or in equity.  It is further agreed that upon said breach and
after notice as provided above, Authority may re-enter the leased premises and
remove all property of Lessee therefrom.

          23.     Lessee agrees that it will, by Lease Addendum, agree to such
additional provisions as may be required by the FAA as a condition of granting
to Authority funds for Airport improvement projects as or FAA or Authority deem
necessary for the operations, safety and security of the Airport.

          24.     Lessee shall not cause or permit any hazardous substance or
material to be brought upon, kept or used in or about the premises by Lessee,
its agents, employees, contractors or invitees, except for such use as is in
compliance with all laws, ordinances and regulations.  Authority agrees that to
the best of its knowledge, there was no environmental contamination prior to
Lessee’s occupancy of the premises.  In the event that contamination resulting
from occurrences prior to the date of Lessee’s occupancy are found, Authority
agrees to indemnify Lessee from payment of any costs related thereto.

          25.     Lessee shall comply with all regulations promulgated by the
Federal Aviation Agency, Environmental Protection Agency, Nebraska Department of
Environmental Quality, Nebraska Department of Health, the Lincoln-Lancaster
County Department of Health and any other agency of municipal, state or Federal
government which regulates Lessee's use of the premises.

          26.     All notices to be given pursuant to this Lease shall be
addressed to the Airport Authority, Lincoln Airport, P.O. Box 80407, Lincoln,
Nebraska 68501, or to the Lessee herein named at 3820 SW 46th Street, Lincoln,
Nebraska 68524.  Notice shall be deemed to have been fully given if and when
enclosed in a properly sealed envelope or wrapper addressed as aforesaid and
deposited, postage prepaid, in a post office regularly maintained by the United
States Government.

          IN WITNESS WHEREOF, the parties have hereunto set their hands the day
and year first above written.

ATTEST:   AIRPORT AUTHORITY OF THE CITY OF LINCOLN, NEBRASKA, Lessor /s/ 
Phyllis Chambers

--------------------------------------------------------------------------------

  By: /s/  Ed Raines

--------------------------------------------------------------------------------

    Secretary     Chairman ATTEST:   BIONEBRASKA, Lessee /s/  Roger Kramer

--------------------------------------------------------------------------------

  By: /s/  Thomas R. Coolidge

--------------------------------------------------------------------------------

Secretary   Chairman of the Board & CEO       APPROVED AS TO FORM:     /s/ 
Michael R. Johnson

--------------------------------------------------------------------------------

of   Johnson & Baker, P.C.
Legal Counsel for the Airport
Authority of the City of Lincoln,
Nebraska                      

 

 

EXHIBIT A

 

THIS IS A DIAGRAM DEPICTING BUILDING NO. 978
AND THE SURROUNDING AREA.

CONSTRUCTION AGREEMENT

          This Agreement made and entered into as of this 17th day of October,
2000, by and between Airport Authority of the City of Lincoln, Nebraska, a body
politic and corporate, hereinafter referred to as “Authority” and BioNebraska,
Inc., a corporation, hereinafter referred to as “BioNebraska.”

          WITNESSETH:

          WHEREAS, BioNebraska has entered into a Commercial Net Building and
Ground Lease for Building No. 978 located in Lincoln Air Park West, Lincoln
Municipal Airport, Lincoln, Nebraska; and

          WHEREAS, BioNebraska desires to construct certain improvements and
remodel a portion of the building; and

          WHEREAS, Authority agrees to fund said construction up to a maximum
sum of Five Hundred Fifteen Thousand Dollars ($515,000.00).

          NOW, THEREFORE, it is agreed as follows:

          1.       BioNebraska shall submit plans and specifications for the
construction of improvements and a remodel of a portion of Building No. 978, to
Authority for Authority's approval prior to initiation of construction, such
approval to be acted on in a timely fashion and not to be unreasonably
withheld.  After Authority's approval of said plans, BioNebraska shall submit
said plans to City Codes Administration for their review and approval.  All
construction of the said improvements and remodel shall be conducted in such a
manner as to not impair, interfere or interrupt any utility or other services
for Lincoln Air Park West and shall comply with all municipal, state and federal
codes and regulations.  Construction costs shall include any costs required for
the relocation of or additions to any utility services.

          2.       As work is completed and invoices received, BioNebraska shall
submit them to Authority for payment.  All invoices submitted shall be approved
by BioNebraska and Authority agrees to make payment up to a maximum sum of Five
Hundred Fifteen Thousand Dollars ($515,000.00).  It is understood and agreed
that this fund will be used solely for the costs of construction of the said
improvements and remodel and shall not include equipment other than restroom and
other such plumbing fixtures, lighting, electrical, heating, venting and
standard air conditioning equipment, security equipment, communications
switchgear and wiring.

          3.       BioNebraska shall supervise all construction and will insure
that all work is completed in a good workmanlike manner.  BioNebraska agrees to
pay all costs of construction in excess of Five Hundred Fifteen Thousand Dollars
($515,000.00).  If construction costs funded by Authority are less than Five
Hundred Fifteen Thousand dollars ($515,000.00) the parties shall execute a lease
addendum setting forth the corrected amount.

          4.       BioNebraska shall pay for any and all off-site improvements
directly required by the construction of the said improvements and remodel on
the demised premises.

          5.       All contractors hired by BioNebraska for the construction of
the said improvements and remodel shall maintain liability insurance in a
minimum amount of One Million Dollars ($1,000,000.00).

          6.       Upon completion of construction, BioNebraska shall convey to
Authority all interest it may have in the said improvements and remodel.  Said
improvements and remodel shall be and remain the property of Authority, however,
BioNebraska shall keep, maintain and repair the said improvements and remodel at
its sole cost during the term of its Lease.

          7.       It is understood and agreed that BioNebraska is entering into
a Lease for Building No. 978 through October 31, 2013.  Authority is willing to
fund construction of the improvements and remodel itemized in this agreement,
due to BioNebraska's commitment to this Lease.  BioNebraska shall reimburse
Authority the sum of Five Hundred Fifteen Thousand Dollars ($515,000.00) plus
interest at the rate of nine percent (9%) per annum payable in the amount of
Five Thousand Six Hundred Eleven Dollars and Eighty Five Cents ($5,611.85) per
month payable in advance on the first day of each month beginning November 1,
2000, and ending October 31, 2013.  In the event that BioNebraska should fail to
perform the terms of the said Lease and not remain as a tenant for the entire
term, then, BioNebraska agrees to pay to Authority a sum equal to the net
balance of the unamortized principal amount of actual construction costs funded
by Authority, up to Five Hundred Fifteen Thousand Dollars ($515,000.00)
amortized at nine percent (9%) interest over thirteen (13) years, (November 1,
2000, through October 31, 2013) for the term of years remaining on the said
Lease.  Said sum shall be paid by BioNebraska no later than thirty (30) days
from date of billing by Authority.

          8.       In the event that BioNebraska shall be in breach of the terms
of this Agreement and that BioNebraska shall fail to commence reasonable steps
to correct such breach within thirty (30) days of receiving written notice of
such breach from Authority, then Authority may elect, upon ten (10) days prior
written notice to BioNebraska, to declare the entire amount of the construction
costs funded by Authority immediately due and payable.

          IN WITNESS WHEREOF, the parties have hereunto executed this agreement
the day and year first above written.

 

      ATTEST:   AIRPORT AUTHORITY OF THE CITY OF LINCOLN, NEBRASKA, Lessor /s/ 
Phyllis Chambers

--------------------------------------------------------------------------------

  By: /s/  Ed Raines

--------------------------------------------------------------------------------

Secretary   Chairman       ATTEST:   BIONEBRASKA, Lessee /s/  Roger Kramer

--------------------------------------------------------------------------------

  By: /s/  Thomas R. Coolidge

--------------------------------------------------------------------------------

Secretary   Chairman of the Board & CEO       APPROVED AS TO FORM:     /s/ 
Michael R. Johnson

--------------------------------------------------------------------------------

of   Johnson & Baker, P.C.     Legal Counsel for the Airport     Authority of
the City of Lincoln,     Nebraska    

 

 